Case: 12-14228   Date Filed: 05/13/2013   Page: 1 of 2


                                                            [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-14228
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:03-cr-00304-LSC-HGD-3

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

      versus

TERRANCE RODRIQEZ BURT,
a.k.a. Terrance Burt,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                  (May 13, 2013)

Before BARKETT, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      J. Brice Callaway, appointed counsel for Terrance Rodriqez Burt in this

direct criminal appeal, has moved to withdraw from further representation of the
              Case: 12-14228     Date Filed: 05/13/2013   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Burt’s revocation of supervised

release and sentence are AFFIRMED.




                                          2